Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, Figs. 3-5, and claims 1-9, 11, 12, and 14-21 as indicated by the Applicant in the reply filed on 04/28/2022 is acknowledged.  
Claims 10, 13, and 22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  However, claim 3 recites “further comprising shoulder straps for securing the carrier to shoulders of a wearer for transportation” which is similar to the withdrawn claim 22, so claim 3 also should be withdrawn.  Therefore, claims 3, 10, 13, and 22 have been withdrawn from further consideration for the reason as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrases “the medical feed pump system includes a feed pump weighing at least five pounds” and “the passenger seat against at least 20 g … the passenger vehicle” in claim 2, “the durable medical equipment … pound” in claim 6, and “the durable medical equipment … pounds” in claim 7 define a system for medical equipment transportation in reference to a medical feed pump system and a passenger seat and a durable medical equipment which are undefined and have not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 6-8, and 14-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Latham (2006/0011686).  Latham discloses a system which is inherently capable for durable medical equipment transportation, the system comprising a carrier (10; Figs. 12-13) including an internal equipment restraint system (60; Fig. 7) is inherently capable for securely restraining durable medical equipment within the carrier, one or more containment chambers (32, 42; 44; Fig. 1, 3) are inherently capable to store one or more accessories for the durable medical equipment, a vehicle restraint system (48, [0035]) for coupling the carrier to a passenger vehicle, an access port in the carrier (when a cover 28 is opened) adapted to provide access by a user to the durable medical equipment during use, and a transportation system (102, 104; Figs. 12-13) to facilitate transportation of the carrier between the passenger vehicle and a deployment site.
As to claims 6-7, the internal equipment restraint system of Latham is inherently capable for securely restraining durable medical equipment has a weight of at least one pound or at least five pounds as claimed.
As to claim 8, Latham further discloses the carrier comprises a rigid shell (12, 14; [0032] recites the bottom panel 12 may be formed from a rigid material and the sidewall (14) may be also formed from a rigid material).
As to claims 14-16, the internal equipment restraint system (60) of Latham is inherently capable to secure an oxygen tank, or a feeding pump, or an intravenous pump, an oxygen monitor, a pulse oximeter, or a suction apparatus.  
As to claim 17, the one or more containment chambers (32, 42) of Latham is inherently capable to hold one or more of medical tubing, sanitary wipes, needles, gauze, and feed pump bags.
As to claims 18-19, the access port (when the cover 28 is opened) comprises an opening for physical access to the contents such as the durable medical equipment or a control panel for the durable medical equipment.
As to claims 20-21, see Figs. 12-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham in view of Godshaw et al. (2005/0183913; hereinafter Godshaw).  
As to claims 1 and 11, Latham discloses the system as above and further discloses a containment chamber (44; Fig. 1) on an exterior of the carrier, the containment chamber is capable to store one or more accessories for the medical feed pump system, and the containment chamber appears formed from a mesh material which includes a window (since the mesh material comprises at least one window) for viewing contents of the containment chamber and other claimed limitations.  To the extent that Latham fails to show the containment chamber being formed from a mesh material and the vehicle restraint system/progressive restraint system (48) for distributing a load of the carrier along a length of a three-point vehicle seatbelt of the passenger seat and the three-point vehicle seatbelt is deployed through the vehicle restraint system/progressive restraint system and around the carrier.  Godshaw teaches a system comprising a carrier (300) having a containment chamber formed from a mesh panel (326, 328) having at least one window (due to the mesh material; Fig. 18) and a progressive restraint system (370, 372; Fig. 21 shows the progressive restraint system is similar to the progressive restraint system of the instant patent application) which is capable for distributing a load of the carrier along a length of a three-point vehicle seatbelt of the passenger seat and the three-point vehicle seatbelt is deployed through the vehicle restraint system/progressive restraint system and around the carrier.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Godshaw to modify the system of Latham so the system is constructed with the containment chamber formed from a mesh material to allow visual access to the contents disposed within the containment chamber to provide more convenience for a user, and the vehicle restraint system/progressive restraint system is constructed capable for distributing a load of the carrier along a length of a three-point vehicle seatbelt of the passenger seat and the three-point vehicle seatbelt is deployed through the vehicle restraint system/progressive restraint system and around the carrier for better securing the carrier to the passenger seat.
As to claims 2 and 5, to the extent that the Examiner can determine the scopes of the claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Latham as modified so the internal equipment restraint system and the vehicle restraint system/progressive restraint system are constructed to restrain the durable medical equipment against at least 1 g force or at least 20 g forces in a forward direction relative to the passenger vehicle and at least 0.5 g forces in a reverse direction and a lateral direction relative to the passenger vehicle for better protecting the contents disposed in the carrier.
As to claim 9, Latham further discloses the carrier comprises the bottom panel formed from at least two sheets of nylon material with a stiffening plate formed from plastics, foam or other suitable material and the sidewall (14) may be formed from pliability [0032].  However, Latham fails to show the carrier includes a non-rigid nylon shell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Latham so the carrier is constructed to include a non-rigid nylon shell since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 12, Latham further discloses the vehicle restraint system comprises at least one connector (54; Figs, 12-13) which is capable to engage corresponding ISOFIX anchors in the passenger vehicle.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736